Citation Nr: 1756572	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  09-34 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for bilateral pes planus with plantar fasciitis.

2. Entitlement to an increased rating in excess of 10 percent for left knee instability.

3. Entitlement to an increased rating in excess of 20 percent for left knee osteochondritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1983 to February 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In July 2012 and August 2016, the Board remanded the case for additional development, which has been completed.  Subsequently, in April 2017, the RO granted service connection for right knee instability and right knee arthritis as secondary to the Veteran's service-connected left knee osteochondritis.  This represents a full grant of the benefit sought with respect to the issue of entitlement to service connection for a right knee condition, and, accordingly, this issue is no longer before the Board.  The remaining matters have since been returned to the Board for appellate review.

In June 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS). The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The issues of entitlement to increased ratings for left knee instability and left knee osteochondritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral pes planus with plantar fasciitis was characterized by marked pronation, pain on manipulation and use accentuated, indication of swelling on use, and extreme tenderness of the plantar surfaces of the feet, without evidence of marked inward displacement and severe spasm of the tendo Achilles on manipulation.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent for bilateral pes planus with plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2017).  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the factual findings show distinct times where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, the Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Veteran's bilateral pes planus with plantar fasciitis was assigned a rating of 30 percent, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5276, a 30 percent rating is warranted for severe and objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.  A 50 percent rating is warranted for pronounced and marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.  

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran was afforded a VA examination in September 2010.  The Veteran complained of severe painful feet particularly with standing and walking.  The pain was located along the plantar aspect of his heels and along the longitudinal arch.  He also complained of swelling and numbness in his toes bilaterally.  Motrin helped with the pain and swelling.  He reported no history of flare-ups or incapacitating episodes.  He used a cane to ambulate.  Although orthotics had helped in the past, he had not been using any orthotics.  Foot inserts provided minimal relief.  Cold and rainy weather increased his foot pain. Although he had been hospitalized for foot trench twice, he had no history of foot surgery or neoplasms.  He reported that he had not been able to perform his usual occupation for the past two years.  However, he had been able to perform activities of daily living.  On examination, he had severe pain upon manipulation in both feet.  There was edema of the toes bilaterally.  There was extreme tenderness along the plantar aspect of the heels, along the longitudinal arch and along the metatarsophalangeal (MTP) joint of the great toe bilaterally.  He was able to painfully pronate and supinate his feet.  He had tender callus along the plantar aspect of the third metatarsal head bilaterally.  His skin and circulation were intact.  There were no hammertoes or claw foot deformities.  The Achilles tendon alignment was within normal limits.  The flatfoot deformity was flexible.  There was no hallux valgus deformity.  The MTP range of motion of the great toe was active and painful.  His dorsiflexion was zero to 10 degrees and plantar flexion was zero to 8 degrees.  He was diagnosed with bilateral pes planus, plantar fasciitis, calcaneal spur, great toe MTP joint arthritis, and callus third metatarsal head.

VA treatment records reflect severe foot pain, numbness, and swelling.  See 2014 to 2016 VA treatment notes.

Pursuant to the Board's August 2016 remand, the Veteran was provided an additional VA examination in January 2017.  The Veteran described his foot pain as pins and needles in the bottom of his feet with flare-ups.  He also experienced numbness and ankle swelling with flare-ups.  He reported a loss of range of motion in his feet.  His bilateral plantar fasciitis was worse in the morning yet moderate in nature.  He could not walk without an assistive device and was depressed about this limitation.  On examination, he had pain on use and with manipulation of the feet.  He had pain on movement and with weight-bearing and repeated use that resulted in functional loss.  There was also evidence of functional loss during severe flare-ups. However, there was no swelling.  He did not have characteristic calluses.  He did have extreme tenderness of plantar surfaces on both feet.  However, the tenderness improved with orthopedic shoes or appliances.  He had a decreased longitudinal arch height of both feet on weight bearing.  There was no objective evidence of marked deformity or marked pronation of either foot.  He did not have "inward" bowing, marked inward displacement, or severe spasm of the Achilles' tendon.  

The aforementioned evidence reflects that the Veteran's bilateral pes planus with plantar fasciitis was characterized by consistent evidence of pronation, pain on manipulation and use, swelling, extreme tenderness of plantar surfaces of the feet, and interference with standing and walking.  As there is no evidence of record showing that the Veteran has marked pronation, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances in addition to his other symptoms, the Board finds that there is no basis for a higher rating, as the Veteran's symptomatology does not more nearly approximate the criteria for a higher rating.  

With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40 and 4.45, there is no indication in the medical evidence of record that any subjective complaints, such as pain, result in additional limitation of function so as to more nearly approximate the criteria for a higher evaluation.  Evidence of pain is an important factor for consideration.  However, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  

The Board acknowledges the lay assertions regarding the severity of the Veteran's symptoms, including his June 2016 testimony regarding foot spasms, bending of his foot, and foot pain not improved with the use of orthotics.  See Transcript of Hearing at 13-15.  Laypersons are competent to attest to physical symptoms that are experienced or observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds that the lay evidence describing the symptoms in this case does not establish a greater degree of functional impairment than that which is contemplated by the currently assigned 30 percent disability rating.  

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107  (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29   (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to this claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an increased rating in excess of 30 percent for bilateral pes planus with plantar fasciitis is denied.


REMAND

Although the Board sincerely regrets the additional delay, it finds that additional evidentiary development is necessary before a decision can be made on the Veteran's claims.  The Veteran was last afforded a VA examination in January 2017 with regard to his claims for entitlement to increased ratings for left knee instability and left knee osteochondritis.  However, the Board notes that the Veteran's May 2017 Notice of Disagreement and the July 2017 Appellate Post-Remand Brief necessitates an update on the severity of the Veteran's left knee conditions with respect to the Veteran's increased rating claim.  Therefore, the Board finds a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left knee instability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should specifically delineate all signs and symptoms associated with the Veteran's service-connected left knee instability.  

2. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left knee osteochondritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should specifically delineate all signs and symptoms associated with the Veteran's service-connected left knee osteochondritis.  

3. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


